Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment of Supreme Court entered October 20, 1994, resentencing him following a violation of probation to one year in the Erie County Correctional Facility. Defendant argues that he was improperly denied a restitution hearing before he was sentenced to a term of probation. The record on appeal contains a notice of appeal from only the judgment of October 20, 1994; nothing in the record indicates that defendant filed a notice of appeal from the original judgment of conviction. Under those circumstances, this Court may review only the propriety of the judgment resentencing defendant and cannot review defendant’s present challenge to the original judgment of conviction (see, CPL 450.30 [3]; People v Dabbs, 178 AD2d 848, lv denied 79 NY2d 946; People v Lugo, 176 AD2d 177, 178). (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Violation of Probation.) Present — Green, J. P., Fallon, Doerr and Balio, JJ.